WHEELER, District Judge.
This importation is of decorated and ornamented plaster of paris statuettes, under Act July 24, 1897, c. 11 (30 Stat. 151 [U. S. Comp. St. 1901, p. 1626]). It was assessed at 55 per cent., under paragraph 95 (30 Stat. 156 [U. S. Comp. St. 1901, P- 1633]):
“China, porcelain, parían, bisque, earthen, stone, and crockery ware, including clock cases with or without movements, placques, ornaments, toys, toy tea-sets, charms, vases and statuettes painted, tinted, stained, enameled, printed, gilded, or otherwise decorated or ornamented in any manner, sixty per centum ad valorem; if plain white and without superadded ornamentation of any kind, fifty-five per centum ad valorem.”
The appellants claim it belongs under paragraph 450 (30 Stat. 193 [U. S. Comp. St. 1901, p. 1678]):
“Manufactures of leather, finished or unfinished, manufactures of fur, gelatin, guttapercha, human hair, ivory, vegetable ivory, mother-of-pearl and shell, plaster of paris,. papier mache, and vulcanized india-rubher known as ‘hard rubber,’ or of which these substances or either of them is the component material of chief value, not specially provided for in this act, and shells engraved, cut, ornamented, or otherwise manufactured, thirty-five per centum ad valorem.” •
These statuettes are not within paragraph 95 (30 Stat. 156 [U. S. Comp. St. 1901, p. 1633]), unless they are earthenware, or the word “including” may be said to take in statuettes of any, or any similar, material, which is not claimed. Earthenwaie, by the Century Die*195tionary, is anything made of clay, and baked in a kiln or dried in the sun. They are found to be of plaster of paris, 47 per cent, of which is sulphuric acid, 33 per cent, lime, and 20 per cent, water, and which sets in shapes. Neither of these parts is clay or earth, and the composition is neither earthen, in fact, or known as such. It is plaster of paris, and the statuettes appear to be exactly manufactures of plaster of paris. The decoration and ornamentation do not, separately or together, change their character as manufactures, but they remain within the words and meaning of paragraph 430 (30 Stat. 193 [Uj. S. Comp. St. 1901, p. 1678]).
Decision reversed.